Citation Nr: 0829469	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-21 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include a nervous disorder and depression.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974 and from April 1975 to March 1988.
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the RO adjudicated the issue of 
entitlement to service connection for an acquired psychiatric 
disorder to include a nervous disorder and depression as a 
new and material claim.  The additional material received by 
VA included service medical records that were not available 
during the original adjudication of the claim.  Under VA 
regulations, if VA receives or associates with the claims 
folder relevant official service department records at any 
time after a decision is issued on a claim that existed and 
had not been associated with the claims folder when VA first 
decided the claim, VA will reconsider the claim, not 
withstanding paragraph (a) of the same section (which defines 
new and material evidence). 38 C.F.R. § 3.156(c).  As the 
additional service medical records associated with the claims 
file relate to the claimed in-service event, injury or 
disease, it is considered relevant evidence.  Thus, the 
veteran's original service connection claim should be 
reconsidered without requiring the submission of new and 
material evidence.  

The medical evidence of record indicates that the veteran 
currently is diagnosed with depression and anxiety.  The 
service treatment records reveal that the veteran sought 
treatment for suicidal ideation, insomnia, fearfulness and 
panic episodes in September 1987 and December 1987.  She was 
diagnosed with suicidal ideation, depression with an 
adjustment disorder and mixed emotional features in December 
1987.  The veteran has not been afforded a VA examination 
with respect to the claim and there is no medical opinion of 
record regarding the etiology of the veteran's current 
anxiety and depression.  VA's assistance includes providing a 
medical examination and obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim if the evidence of record shows that the veteran 
has a current disability, there was an in-service event or 
injury and there is some indication that the claimed 
disability may be associated with the established in-service 
event, injury or disease.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
a VA examination to determine the 
identity and etiology of any nervous 
disorder that may be present.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
psychiatric disorder found on 
examination is at least as likely than 
not (i.e., a fifty percent or greater 
probability) causally or etiologically 
related to any symptomatology shown in 
service or any other incident thereof.  
The examiner should provide a complete 
rationale for conclusions reached.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for an acquired psychiatric 
disorder to include a nervous disorder 
and depression, based on a review of 
the entire evidentiary record.  As 
noted above, this issue should not be 
considered a new and material claim, 
because some of the additional evidence 
included relevant service medical 
records that were not available during 
the original adjudication of the claim.  
See 38 C.F.R. § 3.156(c)(1).  If the 
benefit sought on appeal remains 
denied, the RO should provide the 
veteran and her representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




